Citation Nr: 1118329	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 13, 1991 rating decision which denied service connection for schizophrenia, undifferentiated type, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982 and from January to December of 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  In a final decision dated February 13, 1991, the RO denied service connection for schizophrenia, then claimed as a nervous condition.

2. The February 13, 1991 RO rating decision denying service connection for schizophrenia, then claimed as a nervous condition, was reasonably supported by the evidence then of record, was consistent with the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

Clear and unmistakable error in the RO's February 13, 1991 rating decision has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 to 20.1411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  An allegation of CUE, however, does not constitute a "claim," and rather, is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

II.  Analysis

In his February 2007 claim, February 2009 Notice of Disagreement, and October 2009 substantive appeal, the Veteran alleges CUE in a February 13, 1991 rating decision which denied service connection for schizophrenia, then claimed as a nervous condition.  That decision was not appealed by the Veteran and has become final under 38 U.S.C.A. § 7105.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency...shall be final and binding...based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108. An exception to this rule is when the VA has made CUE in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.  Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where the evidence establishes CUE.

In order for CUE to exist, three criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

The United States Court of Appeals for Veterans Claims (Court) has observed that CUE is a very specific and rare type of error.  It is the kind of error, which may be of either fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement as to how the facts were evaluated is inadequate to raise a successful allegation of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Also, a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Court has emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The fact that medical knowledge was not advanced to its current state also cannot form the basis for a valid CUE claim, because such a claim would also be premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In light of the foregoing, the Veteran must argue either that the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based upon the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  In instances where the evidence shows that CUE was committed, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

In support of his claim for CUE, the Veteran, by his representative, has argued that VA failed to correctly apply the presumption of soundness in its February 13, 1991 adjudication.  The Veteran's representative specifically argues, in the Veteran's February 2007 claim, that VA "failed to develop the [Veteran's service connection] claim to its optimum by failing to consider whether there was clear and unmistakable evidence that [the Veteran's] schizophrenia which [he] was diagnosed with on December 19, 1991, preexisted service and was not aggravated by service" (emphasis infra.).  As an alternative argument, the Veteran's representative further asserts that VA erred in its February 13, 1991 rating decision by denying the Veteran's claim, despite being bound by a purportedly favorable service department finding that the Veteran's condition existed prior to service and was aggravated by service.  In support of these arguments, the Veteran's representative primarily cites the provisions of 38 U.S.C.A. §§ 3.1(m), 105(a), and 311.

Under the regulatory and statutory provisions that were in effect at the time of the RO's February 13, 1991 rating decision, service connection was generally granted for a disability due to a disease or injury which was incurred in or aggravated by active duty service.  38 U.S.C § 310 (West 1990).  Service connection connoted many factors but essentially meant that the facts, shown by the evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1990).

A veteran was considered to have been in sound condition when examined, accepted and enrolled for service, except as to those defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1990).

History of pre-service existence of conditions recorded at the time of examination did not constitute a notation of such conditions but were to be considered together with all other material evidence in determinations as to inception.  Determinations were not to be based on medical judgment alone, as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  Rather, they should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1) (1990).

History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account. 38 C.F.R. § 3.304(b)(1) & (2) (1990).

38 U.S.C.A. § 311 (1990) provides the basic provisions for a presumption of sound condition.  That provision states that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service.  Consideration will be given to the circumstances, conditions and hardships of service. 38 C.F.R. § 3.306(a) & (c) (1990).  The law also provided, in pertinent part, that in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) (1990).

In the August 2009 Notice of Disagreement, the Veteran's representative cites 38 U.S.C.A. § 105(a) in asserting that the Veteran was entitled to a "presumption of service connection."  In reviewing 38 U.S.C.A. § 105(a) (1990), the Board notes that statutory provision defines the distinction between injuries and diseases that result from a veteran's misconduct and injuries and diseases which have been incurred in the line of duty.  This provision, however, does not provide any presumptive basis for service connection for a psychiatric disorder such as schizophrenia.  As such, the Veteran's reliance upon 38 U.S.C.A. § 105(a) as a basis for his CUE argument appears to be misplaced.

At the time of the February 1991 rating decision, the evidentiary record on appeal consisted of the Veteran's claims submissions, service treatment records, VA treatment records from 1989 to 1990, and a November 1990 VA examination report.

In a December 1989 claim to reopen entitlement to service connection for a psychiatric condition, characterized as both a "nervous breakdown" and "paranoid schizophrenia," the Veteran reported the onset of his claimed condition as being in July 1989.  According to this statement, the reported onset of the Veteran's condition would have been during his second period of active duty service.

The Veteran's service treatment records include a December 1988 enlistment examination which shows that a clinical examination did not reveal any psychiatric abnormalities.  No prior history of psychiatric illness or treatment was reported by the Veteran.

A July 1989 psychiatric evaluation shows that the Veteran was hospitalized for psychiatric treatment after the Veteran demonstrated "bizarre behavior" while stationed at Nurnberg, Germany during his second period of active duty service.  According to the evaluators summary of treatment, such behavior consisted of being hyperreligious and expressing fears that he had committed a terrible act.  The Veteran's thinking was rapid and illogical, he was confused with disorientation, and that he continued to be hyperreligious.  The Veteran fasted for a two day period, during which time he slept very little and was suspicious of his squadron mates.  A mental status examination performed at the time of the evaluation revealed various objective findings which ultimately led to a diagnosis of chronic schizophrenia with acute exacerbation.  Interestingly, and in contrast to the negative psychiatric findings in the December 1988 enlistment examination, the Veteran reported during the evaluation that he had previous psychiatric episodes which led to periods of hospitalization in 1979 and 1984.  Apparently based upon the Veteran's reported history, the Medical Evaluation Board issued an August 1989 determination which found that the Veteran's schizophrenia existed prior to service.

While still in service, the Veteran was hospitalized in November 1989.  The corresponding treatment records show that the Veteran did not demonstrate any psychosis during that period of hospitalization and was discharged from care at his request.  The Veteran was subsequently discharged from service.

At a December 1989 evaluation performed by a VA psychiatrist, the Veteran reported that he felt unable to cope and was experiencing changes in his sleep cycles.  He also reported an instance in which he became "high" during service in 1982 and was prescribed an unspecified medication.  It is unclear as to whether the Veteran's drug use and subsequent treatment in 1982 constituted an episode of psychiatric illness.  No other psychiatric episodes were reported until the documented incident in 1989, as discussed above.

In November 1990, the Veteran was afforded a VA psychiatric examination.  A medical history provided by the Veteran at that time included only the July 1989 episode discussed above.  Reported symptoms included visual and auditory hallucinations which prevented the Veteran from driving, fighting with co-workers, sleep disturbances, becoming upset easily, and inability to concentrate.  A mental status examination revealed generally normal objective findings, which included fluent, logical, coherent, and goal-directed speech; orientation to time, place, and self; intact cognitive function; good fund of general knowledge; good insight and judgment; and the absence of any auditory or visual hallucinations.  Based upon the findings on examination, the examiner ruled out paranoid schizophrenia, but diagnosed a "psychotic disorder."  No opinion was given, however, as to the etiology of the diagnosed psychotic disorder.  Similarly, the examiner did not opine that the Veteran's disorder was aggravated by his period of active duty service in 1989.

In the February 1991 rating decision, the RO denied service connection for a nervous condition on the basis that the Veteran's psychosis had its apparent onset during the interval period between his two periods of active duty service, and hence, pre-existed the Veteran's active duty service from January to December of 1989.  According to the RO, there was also no evidence of any permanent in-service aggravation during his second period of service.
Based upon the foregoing, the Board finds that this evidence does not provide a basis for finding CUE in the RO's February 13, 1991 rating decision.  The evidence of record at the time of that decision shows that the Veteran experienced a psychiatric episode in July 1989, during his second period of active duty service, which was initially diagnosed as chronic schizophrenia with an acute exacerbation.  A December 1988 enlistment examination does not note any psychiatric conditions or symptoms that existed either at that time or prior to service, hence triggering the presumption that the Veteran was medical sound upon entrance into service in January 1989.  Nonetheless, the evidence of record at that time shows that the Veteran self-reported prior psychiatric episodes that required hospitalization in 1979 and 1984.  Additionally, the August 1989 Medical Evaluation Board determination that the Veteran's psychiatric disorder existed prior to service provides further basis for the RO's determination that the Veteran's condition was incurred in the period between his separate periods of active duty service.  Moreover, the Board finds that the record at the time of the February 1991 rating decision did not demonstrate that the Veteran's pre-existing psychiatric disorder was aggravated by his service in 1989.  Accordingly, the record also supports the RO's determination, expressed in its February 1991 rating decision, that the Veteran's disorder was not aggravated by service.

The Board observes that service connection for schizophrenia was eventually granted to the Veteran in a subsequent February 2008 rating decision.  Nonetheless, that determination appears to be based upon findings, expressed in an April 2007 VA examination report, that the Veteran's schizophrenic condition was aggravated by service in 1989.  Clearly, this evidence did not exist until well after the February 1991 rating decision became final.  In that regard, the Board reiterates that a finding of CUE must be based on the record and law that existed at the time of the February 13, 1991 adjudication.  Therefore, the recently developed evidence does not provide a basis for finding CUE.  Porter, 5 Vet. App. at 235-36.

As noted previously, the Veteran advances the alternative argument that the RO erred in its February 13, 1991 rating decision by denying the Veteran's claim despite being bound by a purportedly favorable service department finding that the Veteran's condition existed prior to service and was aggravated by service.  Nonetheless, a review of the service department records available at the time of the February 1991 rating decision does not indicate any findings that the Veteran's psychiatric condition was aggravated in service.  In the absence of such evidence, the Veteran's assertions in that regard are without merit and the Board will not endeavor into an analysis of 38 C.F.R. § 3.1(m) (1990).

In summary, the February 13, 1991 rating decision was based upon the application of the pertinent statutory and regulatory provisions extant at the time to the correct facts as they were known at the time.  As such, the Board finds there is no CUE in the February 13, 1991 rating decision which denied the Veteran's claim of service connection for schizophrenia, undifferentiated type, claimed as a nervous condition. 


ORDER

There was no CUE in a February 13, 1991 rating decision which denied service connection for schizophrenia, undifferentiated type, claimed as a nervous condition; the appeal as to that issue is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


